Citation Nr: 0323130	
Decision Date: 09/09/03    Archive Date: 09/23/03

DOCKET NO.  99-19 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a back disorder, 
including as due to herbicide exposure.

2.  Entitlement to service connection for a central nervous 
system disease, claimed as loss of balance, including as due 
to herbicide exposure.

3.  Entitlement to service connection for migraine headaches, 
including as due to herbicide exposure.

4.  Entitlement to service connection for loss of teeth, 
including as due to herbicide exposure.

5.  Entitlement to service connection for a nerve disorder, 
claimed as peripheral neuropathy, including as due to 
herbicide exposure.




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel


INTRODUCTION

The veteran had active service from February 1966 to December 
1967, including service in Vietnam from September 1966 to 
November 1967.  This matter comes before the Board of 
Veterans Appeals (BVA or Board) on appeal from a December 
1998 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Waco, Texas, which denied the 
benefits sought on appeal.


REMAND

During the pendency of the veteran's appeal, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), which substantially modified the circumstances under 
which VA's duty to notify and assist claimants applies, and 
how that duty is to be discharged.  See Public Law No. 106-
175 (2000) (now codified at 38 U.S.C. §§ 5100-5103A, 5106-7 
(West 2002)).  The new statute also revised the former 
section 5107(a) of title 38, United States Code, eliminating 
the requirement that a claimant must come forward first with 
evidence to well-ground a claim before the Secretary of VA is 
obligated to assist the claimant in developing the facts 
pertinent to a claim.

Under regulations issued after enactment of the VCAA and 
effective February 22, 2002, the Board had been conducting 
evidentiary development of appealed cases directly.  See 38 
C.F.R. § 19.9(a)(2) and (a)(2)(ii) (2002).  Consistent with 
the new duty-to-assist regulations, after initially reviewing 
these claims on appeal, the Board determined that additional 
evidentiary development was required, and so it undertook 
actions to further develop the evidence in this case.  This 
newly developed evidence has now been associated with the 
claims folder.  

On May 1, 2003, however, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) invalidated the 
Board's new duty-to-assist regulations as codified at 38 
C.F.R. § 19(a)(2) and (a)(2)(ii) (2002).  See Disabled 
American Veterans v. Principi, 327 F.3d 1339 (Fed. Cir. 
2003).  That decision emphasized the Board's status as 
"primarily an appellate tribunal," and held that 38 C.F.R. 
§ 19.9(a)(2) was invalid because, in conjunction with the 
amended regulation codified at 38 C.F.R. § 20.1304 (2002), it 
allowed the Board to consider additional evidence without 
having to remand the case to the Agency of Original 
Jurisdiction (the RO) for initial consideration and without 
having to obtain a veteran's waiver.  Therefore, it is 
apparent that the Board must now remand these claims to the 
RO for a review as to whether all evidence needed to consider 
his claims has been obtained (and to conduct any additional 
VCAA notice and development as required), and for the 
issuance of a supplemental statement of the case (SSOC) 
regarding all evidence received since the last SSOC 
concerning these claims.  

Finally, because the record reflects that the RO has not yet 
fully considered whether any additional notification or 
development action is required under the VCAA for the 
veteran's claims, it would be potentially prejudicial to the 
veteran if the Board were to proceed to issue any decision at 
this time.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.



In light of the above, this matter is REMANDED for the 
following:

1.  The claims folder must be reviewed to 
ensure that all VCAA notification and 
development action, as required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) and 38 C.F.R. § 3.159 (2002), 
has been taken for the claims.  This 
action should include written notice to 
the veteran and his representative of the 
provisions of the VCAA and the laws 
applicable to his claims, as well as the 
roles of VA and the veteran in identifying 
and gathering evidence relevant to the 
claims per Quartuccio.  The veteran and 
his representative should be afforded the 
appropriate period of time for response to 
all notice and development as required by 
VA law.  

2.  The veteran has reported that he is in 
receipt of disability benefits from the 
Social Security Administration (SSA).  The 
SSA should be contacted and requested to 
provide a copy of the veteran's disability 
determination decision, as well as all 
underlying records that were considered in 
reaching that decision.  These records 
should be associated with the claims file 
upon receipt.

3.  After the above development has been 
completed to the extent possible, the 
claims should be readjudicated.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided with an SSOC that contains 
notice of all relevant actions taken, as 
well as a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues.  Again as 
required by VA law, an appropriate period 
of time should be allowed for response by 
the veteran and/or his representative.  

Thereafter, any unresolved matters should be returned to the 
Board for appellate review and consideration.  The purpose of 
this REMAND is to obtain additional development, and the 
Board does not intimate any opinion as to the merits of these 
claims, either favorable or unfavorable, at this time.  The 
veteran may submit any additional evidence and argument which 
he desires to have considered in connection with his claims.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran, however, until he is so 
notified. 

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board o by the United States Court of Appeals for 
Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2002).


